Citation Nr: 0730981	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  05-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for chronic back pain with degenerative changes at all lumbar 
levels and both S1 joints.

2. Entitlement to an initial rating in excess of 10 percent 
for sciatic radiculopathy, left lower extremity, associated 
with chronic back pain with degenerative changes at all 
lumbar levels and both S1 joints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to May 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veteran's Law Judge, 
sitting at the RO in May 2007; a transcript of the hearing is 
associated with the claims file.

While his appeal was pending, in a November 2005 rating 
decision, the RO granted service connection for S1 
radiculopathy, left lower extremity, with an evaluation of 10 
percent, effective June 1, 2004.  This disability was 
determined to be associated with the veteran's service-
connected back disability and was assigned a separate rating, 
in accordance with the provisions of 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 1.  However, as this rating is separate and does 
not preclude a higher rating for either musculoskeletal or 
neurological manifestations of the veteran's back disability, 
his rating is still less than the maximum benefit available.  
Therefore, his appeal is still pending.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Further, as the veteran's disability of 
S1 radiculopathy is a part of his chronic back disability, 
the Board determines that the initial rating assigned for S1 
radiculopathy is encompassed in the present appeal and has 
therefore added the issue of an increased rating for S1 
radiculopathy to the appeal as reflected on the title page.



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2. At a July 2004 VA examination, chronic back pain with 
degenerative changes at all lumbar levels and both S1 joints 
was manifested by subjective evidence of back pain that had 
begun in 2001 beginning to become constant; pain that did not 
radiate or affect the veteran's ability to walk; and no 
flareups or intervertebral disc syndrome in the prior 12 
months; and objective evidence of range of motion in the 
lumbar spine of flexion to 100 degrees, with pain from 90 to 
100 degrees; extension to 35 degrees, with pain from 25 to 35 
degrees; right and left lateral motion to 35 degrees, with 
pain from 25 to 35 degrees; right and left rotation to 35 
degrees, with pain from 25 to 35 degrees; no tenderness, 
spasm, or straight leg raising sign; normal motor, sensory, 
deep tendon reflexes, and gait; X-rays showing degenerative 
disease of the spine; and no noted additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance. 

3.  At a November 2005 VA examination, chronic back pain with 
degenerative changes at all lumbar levels and both S1 joints 
was manifested by subjective complaints of constant, mild, 
throbbing back pain that radiates into the left side, 
affecting the ability to walk one mile; flare-ups of severe 
pain with bending; flare-ups of intervertebral disc disease 
of L5-S1 twice per week, lasting less than a day; and use of 
a back brace at times; and objective evidence of range of 
motion of flexion to 90 degrees, with pain from 70 to 90 
degrees; extension to 20 degrees, with pain from 0 to 20 
degrees; right lateral flexion to 36 degrees, with pain from 
32 to 36 degrees; left lateral flexion to 34 degrees, with 
pain from 34 to 34 degrees; right rotation to 32 degrees, 
with pain from 30 to 32 degrees; and left rotation to 30 
degrees with pain from 28 to 30 degrees; tenderness, but no 
spasm; negative straight leg raise; deep tendon reflexes of 
2+; normal gait; MRI showing degenerative disc disease with a 
small annular tear at L5-S1 with minimal compression of the 
thecal sac and both S1 nerve roots reflecting mild stenosis; 
and no additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.

4. S1 radiculopathy, left lower extremity is manifested by 
subjective complaints of pain radiating from the middle lower 
back across the buttocks and into the back part of the left 
leg and down to and including the sole of the left foot; 
cramping pain; numbness; tingling sensations that extend into 
the left leg and left foot; interference with daily activity, 
such as climbing, lifting, and sitting and standing for more 
than 30 minutes without relief; and objective evidence of 
normal muscle mass and tone of the left lower extremity, with 
mildly diminished strength of 4+/5 in the gastroc and soleus 
as well as the foot invertors and evertors; strong extensor 
hallicis longus and tibialis anterior; tendon reflexes at 
ankle jerk and knee jerk of 2+; no abnormality of primary 
reflexes; and an MRI showing minimal compression on the 
proximal aspect of the S1 nerve roots.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
chronic back pain with degenerative changes at all lumbar 
levels and both S1 joints have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242, 
General Rating Formula for Diseases and Injuries of the Spine 
(2007).

2. The criteria for a rating in excess of 10 percent for 
sciatic radiculopathy, left lower extremity, associated with 
chronic back pain with degenerative changes at all lumbar 
levels and both S1 joints have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for a chronic back pain 
with degenerative changes at all lumbar levels and both S1 
joints in February 2004.  The decision issued in August 2004 
granted service connection for a back disability and assigned 
an initial 10 percent disability rating, effective June 1, 
2004.  The veteran thereafter appealed with respect to the 
initially assigned disability rating.  The Board notes that 
initial rating claims are generally considered to be 
"downstream" issues from the original grant of benefits.  
VA's General Counsel issued an advisory opinion holding that 
separate notice of VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claim 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The veteran was sent a VCAA letter with regard 
to his original claim for service connection for chronic back 
pain with degenerative changes at all lumbar levels and both 
S1 joints in February 2004, prior to the issuance of the 
August 2004 rating decision.  Additional VCAA letters were 
sent in March 2005 and June 2005 that advised him of VA's 
duties to notify and assist as relevant to his initial rating 
claim.  Additionally, the June 2005 letter notified the 
veteran of the evidence necessary to substantiate a higher 
initial rating, in accordance with Dingess/Hartman. 

Failure to provide pre-adjudicative notice under VCAA is 
presumed to create prejudicial error.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  The 
Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Additionally, the Court has held that a claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper VA process.  See 
Pelegrini at 120-123; see also 38 C.F.R. § 20.1102 (2007) 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letter sent to him in February 2004 
advised him of the evidence necessary to establish service 
connection, and what evidence VA would attempt to obtain and 
what evidence he was responsible for identifying or 
submitting to VA.  Additionally, the June 2005 letter 
informed him of what evidence was needed to substantiate his 
initial rating claim, namely that the evidence must show that 
his service-connected disability had gotten worse.  

Pertinent to the fourth element, the February 2004, March 
2005, and June 2005 letters informed him that additional 
information or evidence was needed to support his claim, 
asked him to send the information or evidence to VA, and 
provided examples of the types of evidence, both medical and 
lay, that could be submitted.  Further, the February 2004 
letter asked the veteran to let VA know of any evidence he 
thought would support his claim.  Therefore, the Board finds 
that a reasonable person could be expected to understand that 
he should submit any relevant evidence during the development 
of the claim.  Additionally, subsequent to the March 2005 and 
June 2005 VCAA notices, the veteran's claim was readjudicated 
and supplemental statements of the case and a rating decision 
issued, thereby providing the veteran with opportunities to 
respond to the remedial VCAA notices.  

Therefore, the Board finds that the defect with regard to the 
timing of the VCAA notice is harmless because of the thorough 
and informative notices provided throughout the adjudication 
process.  In addition, the veteran has had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the AOJ 
subsequent to receipt of the required notice.  In fact, the 
veteran has not demonstrated how any defective notice has 
prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing of the notice has not 
affected the fairness of the adjudication.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine), on remand, 20 Vet. App. 537 (2006) 
(discussing Board's ability to consider "harmless error"); 
see also Dingess/Hartman, supra; cf. Locklear v. Nicholson, 
20 Vet. App. 410, 415-16 (2006) (duty to notify does not 
extend in perpetuity or impose duty on VA to provide notice 
on receipt of every piece of evidence or information). 
VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with VA examinations.  The veteran's VA treatment records and 
VA examination reports dated in July 2004 and November 2005 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claim.  The veteran has identified 
no additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim. 

Additionally, the veteran was afforded VA examinations in 
July 2004 and November 2005.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
development.  Thus, the Board finds that additional efforts 
to assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's service-connected back disability.  
Also, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected back disability.

The veteran's service-connected chronic back pain with 
degenerative changes at all lumbar levels and both S1 joints 
is assigned a 10 percent rating evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).  The veteran 
contends that his symptomology is worse than is contemplated 
under such rating, and that a higher rating should, 
therefore, be assigned.

The Board observes that effective September 26, 2003, the 
rating criteria for evaluating all spine disorders were 
amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); 
see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  
Thus, as the entire period for which an increased rating is 
at issue is subsequent to the revision of the schedular 
criteria, only the criteria as amended on September 26, 2003 
are applicable to the veteran's initial rating claim.   

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.
The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2007).

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating. 

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 
Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve, warrants a 10 percent rating.  Moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent rating.  Moderately severe incomplete paralysis 
warrants a 40 percent rating.  Severe paralysis, with marked 
muscular atrophy, warrants a 60 percent rating.  Complete 
paralysis where the foot dangles and drops, there is no 
active movement possible below the knee, and flexion of knee 
is weakened or (very rarely) lost warrants an 80 percent 
rating.  Pertinent to the rating of neurological conditions, 
the term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a, 
Note.  

At his July 2004 VA examination, the veteran had subjective 
complaints that back pain had begun in 2001 and was beginning 
to become constant.  He indicated that he took Motrin and 
occasionally Valium, but no intervertebral injections.  The 
veteran stated that the pain did not radiate or affect his 
ability to walk.  He denied flareups or intervertebral disc 
syndrome in the prior 12 months.  Objectively, the examiner 
found range of motion in the lumbar spine of flexion to 100 
degrees, with pain from 90 to 100 degrees; extension to 35 
degrees, with pain from 25 to 35 degrees; right and left 
lateral motion to 35 degrees, with pain from 25 to 35 
degrees; right and left rotation to 35 degrees, with pain 
from 25 to 35 degrees.  There was no tenderness, spasm, or 
straight leg raising sign.  Motor, sensory, deep tendon 
reflexes, and gait were normal.  X-rays showed degenerative 
disease of the spine.  The examiner noted no additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance. 

At his November 2005 VA orthopedic examination, the veteran 
presented with subjective complaints of constant, mild, 
throbbing back pain that radiates into his left side, 
affecting his ability to walk one mile.  He stated that 
bending brings on flare-ups of severe pain, and that he had 
needed two days of bed rest during the prior 12 months.  He 
claimed that his intervertebral disc disease of L5-S1 
resulted in flare-ups twice per week, lasting less than a 
day, and interfered with his chores at home, including 
gardening.  He indicated that he took Ibuprofen for pain and 
that he wears a back brace at times.  

Objectively, the range of motion in the lumbar spine was 
flexion to 90 degrees, with pain from 70 to 90 degrees; 
extension to 20 degrees, with pain from 0 to 20 degrees; 
right lateral flexion to 36 degrees, with pain from 32 to 36 
degrees; left lateral flexion to 34 degrees, with pain from 
34 to 34 degrees; right rotation to 32 degrees, with pain 
from 30 to 32 degrees; and left rotation to 30 degrees with 
pain from 28 to 30 degrees.  The examination was positive for 
tenderness, but negative for spasm.  Straight leg raise was 
negative.  Deep tendon reflexes were 2+, and his gait was 
normal.  MRI showed degenerative disc disease with a small 
annular tear at L5-S1 with minimal compression of the thecal 
sac and both S1 nerve root reflecting mild stenosis.  No 
additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance was observed following 
repetitive use.   

The most recent medical evidence relevant to the veteran's 
back disability is a March 2006 VA treatment record that 
notes acute lower back pain, localized on the left side, 
radiating on to the left leg with occasional tingling and 
numbness.  No additional diagnostic testing was conducted.

At his November 2005 neurological examination, the veteran 
had subjective complaints of pain radiating from the middle 
lower back across the buttocks and into the back part of his 
left leg and down to and including the sole of the left foot. 
He described cramping pain, numbness, and tingling sensations 
that extend into the left leg and left foot.  The veteran 
indicated that the condition interferes with daily activity, 
and that he is unable to climb or lift, or sit or stand for 
more than 30 minutes without relief.  The examiner 
objectively observed normal muscle mass and tone of the left 
lower extremity, with mildly diminished strength of 4+/5 in 
the gastroc and soleus as well as the foot invertors and 
evertors.  The extensor hallicis longus and tibialis anterior 
were strong.  No abnormality of primary sensations was noted, 
and tendon reflexes at ankle jerk and knee jerk were 2+.  A 
review of a September 2005 MRI showed minimal compression on 
the proximal aspect of the S1 nerve roots.  The examiner 
stated that there is evidence of mild to minimal left S1 
radiculopathy with motor manifestations and no sensory 
manifestations.

The Board first considered whether a higher rating is 
warranted under the assigned Diagnostic Code 5242.  In this 
regard, the Board notes that the medical evidence of record 
indicates that the veteran does not experience flexion of the 
thoracolumbar spine to 60 degrees or less, combined range of 
motion of the thoracolumbar spine of 120 degrees or less, 
ankylosis of the spine, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Therefore, the Board determines that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's disability under Diagnostic 
Code 5242.

With regard to the veteran's rating for left S1 
radiculopathy, the Board notes that the veteran's 
symptomology is equivalent to no more than mild and minimal 
radiculopathy, involving motor, but no sensory 
manifestations.  Without moderate or severe symptomology, 
such as constant pain, muscle atrophy, loss of reflexes, 
sensory disturbances, foot drop, or inability to actively 
move the knee, a preponderance of the evidence is against a 
rating in excess of 10 percent for left S1 radiculopathy. 

As indicated, the Board has considered the effects of pain on 
the functional impairment resulting from the veteran's back 
disability.  However, the Board finds that the effects of 
pain due to the veteran's service-connected back disability 
do not limit the veteran's functionality more than is 
reasonably contemplated in the 10 percent rating assigned 
under Diagnostic Code 5242 and the 10 percent rating assigned 
under Diagnostic Code 8520.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
supra.     

The Board next gave consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).   The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994). 

The evidence of record demonstrates that the veteran has 
degenerative joint disease of the lumbar spine with motion 
limited because of pain; however, the Board finds that, 
although degenerative changes are established by X-ray, 
limitation of motion is contemplated in his 10 percent 
evaluation under Diagnostic Code 5242.  Therefore, the 
veteran is not entitled to a separate rating under Diagnostic 
Code 5003.  

The Board observes that the veteran has a diagnosis of 
intervertebral disc syndrome from L5 to S1; however, the 
symptomology of such disorder to be considered under the 
General Formula is not distinct from that already considered 
in his rating under Diagnostic Code 5242.  Therefore, 
assignment of a separate rating based on intervertebral disc 
syndrome under the General Formula, Diagnostic Code 5243 
would be pyramiding.  Further, there is no objective evidence 
of incapacitating episodes as defined under Note 1 to the 
Formula for Rating Intervertebral Disc Syndrome.  Thus, a 
rating under this Formula is not supported by the evidence.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 10 percent for chronic back pain with degenerative 
changes at all lumbar levels and both S1 joints under 
Diagnostic Code 5242 and a 10 percent rating for sciatic 
radiculopathy under Diagnostic Code 8520.  Therefore, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal and his increased rating claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected chronic back pain with 
degenerative changes at all lumbar levels and both S1 joints 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
chronic back pain with degenerative changes at all lumbar 
levels and both S1 joints is denied.

Entitlement to an initial rating in excess of 10 percent for 
sciatic radiculopathy, left lower extremity, associated with 
chronic back pain with degenerative changes at all lumbar 
levels and both S1 joints is denied.




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


